DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tazbaz 2018/0066465.
Regarding claim 1, Tazbaz discloses a bendable mechanism (106 Figs 2b), comprising: a casing (102/104); a rotating shaft assembly (220 Fig 2b); and a sliding rail assembly (212) connecting the casing with the rotating shaft assembly (Fig 2b); wherein the bendable mechanism is operable to be switched between an unfolded status and a folded status (as depicted Figs 3d, 3c), wherein during switching the bendable mechanism from the unfolded status to the folded status (Figs 3d, 3c), the rotating shaft assembly and the casing move relatively close to each other under the guiding of the sliding rail assembly (par 0022), and during switching the bendable mechanism from the folded status to the unfolded status (Fig 3d, 3c), the rotating shaft assembly and the casing move relatively away from each other under the guiding of the sliding rail assembly (par 0024); wherein the sliding rail assembly comprises at least two sliding rails that are disposed in parallel (see Fig 2b), wherein the at least two sliding rails are operable to guide relative movement between the rotating shaft assembly and the casing (par 0025).
Regarding claim 2, Tazbaz discloses the bendable mechanism of claim 1, wherein the sliding rail assembly further comprises a connecting base (where portion 206 connects to—not labelled) and a sliding base (202/204), wherein the connecting base is fixed to the rotating shaft assembly (Fig 2a), the sliding base is fixed to the casing (Fig 2b), and the connecting base and the sliding base are movable relatively close to each other or away from each other under the guiding of the at least two sliding rails (par 0024).
Regarding claim 3, Tazbaz discloses the bendable mechanism of claim 2, wherein the sliding rail assembly further comprises an elastic member (232), wherein the elastic member is disposed between the connecting base and the sliding base (Fig 2a), wherein when the casing and the rotating shaft assembly move relatively close to each other, the elastic member is gradually compressed (Figs 4d, 8d), and when the casing and the rotating shaft assembly move relatively away from each other, the elastic member gradually extends (see ‘Lc’ and ‘Le’ Figs 4d, 4c).
Regarding claim 4, Tazbaz discloses the bendable mechanism of claim 3, wherein each of the at least two sliding rails comprises a sliding rod (206) and a limitation portion (224), wherein the sliding rod passes through the sliding base (Fig 2b), and the sliding rod has one distal end secured to the connecting base and the other distal end coupled with the limitation portion (once fully assembled Fig 2b); and the sliding base is operable to slide on the sliding rod between the limitation portion and the connecting base (Fig 2a).
Regarding claim 6, Tazbaz discloses the bendable mechanism of claim 1, wherein the rotating shaft assembly comprises a first connecting rotating shaft (202), a second connecting rotating shaft (204), and a middle rotating shaft structure (206), wherein the first connecting rotating shaft and the second connecting rotating shaft are rotatably coupled with two opposite sides of the middle rotating shaft structure, respectively (Fig 2b); the casing comprises a first part (102) and a second part (104) (Fig 2b); and the sliding rail assembly comprises a first sliding rail assembly and a second sliding rail assembly (212(1, 2)), wherein the first sliding rail assembly is coupled with the first connecting rotating shaft and the first part, and the second sliding rail assembly is coupled with the second connecting rotating shaft and the second part (Fig 2b).
Regarding claim 7, Tazbaz discloses the bendable mechanism of claim 6, wherein the first connecting rotating shaft defines a first mounting groove (216(1)); the first sliding rail assembly comprises a first connecting base (218(1)), wherein the first connecting base is inserted in the first mounting groove (Fig 2b); the second connecting rotating shaft defines a second mounting groove (216(2)); and the second sliding rail assembly comprises a second connecting base (218(2)), wherein the second connecting base is inserted in the second mounting groove (Fig 2b).
Regarding claim 17, Tazbaz discloses the bendable mechanism of claim 1, wherein the casing comprises a first side portion (upper portion of 104) facing the rotating shaft assembly (Fig 2b), wherein the first side portion is provided with a first guide structure (where 228 is received on 102); the rotating shaft assembly comprises a second side portion facing the casing (lower side portion of 202), wherein the second side portion is provided with a second guide structure (230); and the first guide structure and the second guide structure are operable to engage with each other and cooperatively guide relative movement between the casing and the rotating shaft assembly (see par 0024).
Regarding claim 18, Tazbaz discloses a flexible display device (Fig 1b), comprising: a bendable mechanism (106 Fig 2b), wherein the bendable mechanism comprises: a casing (102/104), a rotating shaft assembly (220); and a sliding rail assembly (216) connecting the casing with the rotating shaft assembly (Fig 2b), wherein the bendable mechanism is operable to be switched between an unfolded Status and a folded status (as depicted Figs 3d, 3c), wherein during switching the bendable mechanism from the unfolded status to the folded status (Fig 3d, 3c), the rotating shaft assembly and the casing move relatively close to each other under the guiding of the sliding rail assembly (par 0022), and during switching the bendable mechanism from the folded status to the unfolded status (Fig 3d, 3c), the rotating shaft assembly and the casing move relatively away from each other under the guiding of the sliding rail assembly (par 0024); wherein the sliding rail assembly comprises at least two sliding rails that are disposed in parallel (Fig 2b), wherein the at least two sliding rails are operable to guide relative movement between the rotating shaft assembly and the casing (par 0025); a flexible support member (222) connected to the bendable mechanism (Fig 4a); and a flexible screen (130), wherein the flexible screen is attached to a surface (122) of the flexible support member away from the bendable mechanism (away/atop the bendable mechanism Fig 1c).
Allowable Subject Matter
Claims 5, 8-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 5. The bendable mechanism of claim 4, wherein when the bendable mechanism is in the unfolded status, the casing and the rotating shaft assembly cooperatively define a maximum distance; and the sliding rod has a length that is larger than the maximum distance between the casing and the rotating shaft assembly.
Claim 8. The bendable mechanism of claim 6, wherein the first part comprises a first sliding member and a second sliding member slidably connected to the first sliding member; during switching the bendable mechanism from the unfolded status to the folded status, the first siding member and the second sliding member move relatively close to each other, and during switching the bendable mechanism from the folded status to the unfolded status, the first sliding member and the second sliding member move relatively away from each other; the first sliding rail assembly comprises a first sliding base, wherein the first sliding base is secured to the first siding member. *Claims 9-16 depend either directly or indirectly from claim 8 and are therefore allowable for at least the same reasons.
Claim 19. Tazbaz discloses the flexible display device of claim 18, wherein the flexible support member is secured to the casing, and the flexible support member is slidably connected to the rotating shaft assembly. *Claim 20 depends either directly or indirectly from claim 19 and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841    

May 27, 2022